Citation Nr: 1611056	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by: Unrepresented
Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1983 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) apportionment decision of November 2009, which denied the appellant's request for an apportionment of the Veteran's compensation as his spouse and on behalf of their child, K.A.H.

The appellant requested a Board hearing on her May 2010 substantive appeal.  However, via phone contact in January 2016, prior to the promulgation of a decision in the appeal, she withdrew this request and asked that the Board proceed with adjudication of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a).

On an October 2008 Declaration of Status of Dependents, the Veteran claimed K.A.H. and his spouse as dependents, noting that his son was born in August 1991 and that he was separated but contributing $892.00 monthly to his spouse's support.  The appellant filed her claim for apportionment in July 2009 as the spouse of the Veteran and on behalf of K.A.H.  At that time, she indicated that she and the Veteran were separated and "in the process of obtaining a divorce".  In August 2009, the appellant stated that upon K.A.H.'s eighteenth birthday that month, the Veteran was only paying $500.00 per month in support.  In correspondence received in May 2010, the appellant stated that although their son was 18, he was attending college and she requested financial assistance towards his education.  

Unfortunately, the record is unclear as to whether the Veteran and the appellant are still married.  A copy of the marriage certificate and, if applicable, divorce decree should be obtained.  A copy of K.A.H.'s birth certificate and evidence of school attendance should be obtained.  Finally, updated financial information should be requested from both parties.

Accordingly, the case is REMANDED for the following action:

1. In processing the claim, follow the "contested claim" procedures and ensure that all notification and development action required by those procedures is completed.

2. Request a copy of the marriage certificate and, if applicable, divorce decree from the Veteran and the appellant.

3. Request a copy of K.A.H.'s birth certificate and evidence of school attendance from the Veteran and the appellant.

4. Furnish VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to both the Veteran and appellant and: 

a. Have the appellant provide up-to-date information regarding her expenses and income, including how much in support benefits she has received or is receiving for herself and K.A.H. for each year since 2009; and 

b. Have the Veteran provide up-to-date financial information, including information regarding his expenses and income for each year since 2009.

In particular, request that both the Veteran and the appellant, if possible, include copies of supporting documents for all relevant periods, including copies of pertinent bills, invoices, bank records and court statements/orders, as well as lease, loan, or mortgage agreements, to corroborate their assertions concerning their monthly income and expenses.  

5. Then, readjudicate the appellant's claim in light of all the evidence of record and pursuant to the "contested claim" procedures.  If either party is not satisfied with the outcome of the apportionment issue, send each of them and their representative, if any, a supplemental statement of the case and give them appropriate time to respond.  The SSOC must include consideration of any additional evidence associated with the claims file since the May 2010 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

